Citation Nr: 0216745	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  98-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran's military records show that he served honorably 
from October 1947 to December 1951, for purposes of 
determining military service which would permit him to be 
eligible for VA benefits.  During this period, he 
participated in combat against enemy forces in the Korean 
Conflict and was awarded the Combat Infantryman Badge, the 
Purple Heart Medal and the Presidential Unit Citation. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the Winston-
Salem, North Carolina, VA Regional Office (RO), which granted 
the veteran service connection and a 10 percent evaluation 
for bilateral tinnitus, effective from January 30, 1997.  
Because the veteran has expressed dissatisfaction with the 
initial rating assigned following a grant of service 
connection, we have characterized this issue in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

An adverse appellate decision addressing the merits of the 
claim was issued by the Board in July 2000.  The veteran 
subsequently filed a timely notice of intent to appeal this 
determination to the Court.  In March 2002, the Court 
determined that a new argument had been raised by the 
appellant before the Court which had not been previously 
considered in the first instance by the Board.  The Court 
declined to address this new argument in the first instance 
and thus vacated the July 2000 Board decision and remanded 
the case to the Board for consideration of the appellant's 
new argument.  In June 2002, the Board issued notice of the 
aforementioned development to the veteran and invited him to 
submit additional evidence in support of his claim within 90 
days.  We note that the veteran did not elect to submit 
further argument or evidence in support of his appeal.  
Accordingly, the case will now be reviewed on the merits. 



FINDING OF FACT

The symptoms associated with the veteran's service-connected 
bilateral tinnitus are currently manifested by a constant 
ringing sensation which is worse on the left side.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.87a, Code 6260 
(effective prior to June 10, 1999) as amended by 38 C.F.R. § 
4.87, Code 6260 (effective from June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in May 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  Though this notice was issued to 
him relating to a different claim than the one on appeal, we 
find that it provided him with notice that the VCAA is 
pertinent to all claims for VA compensation benefits.  After 
he received notice of the VCAA in May 2001, we issued the 
veteran notice of the Court's order to vacate the July 2000 
Board decision and remand the present issue in June 2002.  In 
our notice, we invited him to submit additional evidence in 
support of his claim within 90 days.  Therefore, the veteran 
has been made aware of the information and evidence necessary 
to substantiate any claims before VA and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims.  He has also been provided with VA 
examinations which address the increased rating claim on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

On January 30, 1997, the veteran filed a claim for service 
connection for tinnitus.  By a rating decision in April 1999, 
the RO granted the veteran service connection for tinnitus 
based on his service medical records, medical evidence 
received from his private physician and the findings 
presented in a May 1998 VA examination report.  A 10 percent 
evaluation was assigned, and has since remained in effect 
from the date of his claim.  

The post-service medical records associated with the 
veteran's claims folder includes a report from his private 
physician which shows that the veteran was examined in June 
1997 for assessment of hearing loss.  He gave a history of 
exposure to loud noise from gunfire and artillery fire 
without the benefit of earplugs.  The physician concluded 
that audiogram findings were consistent with the veteran's 
reported history of noise exposure and a ruptured tympanic 
membrane during military service and that this was the likely 
cause of his hearing loss.  There was no report of tinnitus 
at the time of this examination.  

At a February 1998 personal hearing the veteran testified, in 
essence, that he had tinnitus secondary to tympanic membrane 
damage.  He testified that his left eardrum was "blown out" 
from the force of a grenade.  He stated that his left ear was 
bleeding and that afterwards he suffered from hearing loss 
and constant infections.  

On VA examination in May 1998 the veteran reported that he 
had bilateral tinnitus for many years.  He reported that 
while serving in Korea in 1950 a hand grenade exploded near 
him which resulted in bleeding from his left ear and hearing 
loss.  He complained of tinnitus at that time which has 
persisted ever since.  He continues to have non-pulsatile 
tinnitus, worse on the left, which was described as being 
constant.  He experienced occasional tinnitus on his right 
side.  He denied experiencing vertigo and dizziness.  He 
reported that he experienced intermittent drainage from the 
left ear for several years and underwent left ear surgery 
about five years earlier.  Since that time he has had rare 
drainage from the left ear.  Examination revealed that his 
external ear was unremarkable.  The right tympanic membrane 
was translucent and mobile.  There was a well-healed, post 
auricular incision on the left and the left tympanic membrane 
was stiffened and scarred anteriorly.  Posteriorly and 
superiorly there was a retraction over the "IS joint."  The 
tympanic membrane was poorly translucent and mobility was 
decreased.  It was difficulty to say whether the "IS joint" 
was intact.  There was no obvious effusion noted and the 
mastoid was nontender.  The cranial nerves were intact and 
symmetrical.  The clinical impression was bilateral 
subjective tinnitus.  No medical follow-up was indicated as 
necessary.

VA outpatient treatment records dated from August 1999 to 
February 2000 primarily show treatment for disorders 
unrelated to the issue currently on appeal.  The records are 
significant for treatment for otitis externa of the left ear 
which was resolved with treatment in September 1999.  
Additional evidence of record includes multiple lay 
statements from the veteran dated from June 1999 to January 
2000 relating his observations of his hearing impairment 
subsequent to active duty.

Analysis

We note that VA had revised the criteria for evaluating 
Diseases of the Ear and Other Sense Organs effective on June 
10, 1999.  64 Fed. Reg. 25202-210 (1999).  However, the 
changes in regulations pertaining to evaluations for tinnitus 
were not significant in regard to the veteran's disability 
rating.  We note that the RO has not had a chance to evaluate 
the veteran's claim under both the old and new rating 
criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312- 313 
(1991) (where the law or regulations change while a case is 
still pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary).  
However, as the changes made do not reflect any substantive 
change in the evaluation of the veteran's disability, we 
conclude that there is no prejudice to the veteran by 
evaluating his tinnitus for the first time under both sets of 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Under the criteria in effect prior to June 10, 1999, tinnitus 
was rated as 10 percent disabling as a persistent symptom of 
a head injury, concussion, or acoustic trauma.  Under the 
regulations in effect since June 10, 1999, Code 6260 for 
tinnitus was amended to eliminate the requirements that the 
tinnitus be due to a head injury, concussion, or acoustic 
trauma, instead a 10 percent evaluation only requires that 
tinnitus be recurrent.  The assigned evaluation of 10 percent 
represents the maximum schedular evaluation available for 
this disability.  As such the Board finds that a higher 
rating is not warranted.

The existing medical evidence, considered with the veteran's 
testimony, demonstrates that degree of impairment is no 
greater than that contemplated by the 10 percent evaluation 
currently in effect.  A rating for tinnitus greater than 10 
percent can be assigned only on an extraschedular basis.  

While the evidence does indicate that the veteran required 
left ear surgery, there is no report that he has required 
hospitalization for his tinnitus disorder, nor does the 
veteran so contend.  In reviewing the evidence of record, 
there is no basis to assign a higher percentage for the 
veteran's tinnitus.  He currently is rated at the maximum 
level, under both the old and amended regulations.  Moreover, 
he has not demonstrated, or asserted, that his tinnitus 
disability is so severe as to warrant consideration for an 
extraschedular rating under 38 C.F.R. § 3.321(b) (2001).  
Accordingly, there is no basis to justify an increased 
rating.

The veteran has contended that Diagnostic Code 6260 is 
ambiguously written and does not specifically address whether 
a distinction is to be made for evaluating tinnitus as a 
bilateral disability versus cases when it affects only one 
ear.  He states that his tinnitus is a bilateral disability 
and contends that in the absence of any other guidance from 
the law and regulations regarding this question he should be 
assigned an individual 10 percent evaluation for each ear and 
then the evaluations should be combined, pursuant to 38 
C.F.R. § 4.25 (2001).  His essential argument is that because 
the schedule provides for rating defective hearing in each 
ear separately and then, in cases where there is bilateral 
hearing loss, combining the two to evaluate severity of 
hearing loss, it may be extrapolated from this that bilateral 
tinnitus is to be evaluated in the same manner.  

Firstly, we find that there is no prejudice to the veteran 
for us to address these new contentions which had previously 
been raised before the Court in the first instance as the 
veteran is already aware of his own contentions.  See 
Bernard, supra.  With regard to the veteran's aforementioned 
contentions we find that, contrary to his assertions, there 
is no basis to interpret the rating schedule as providing a 
basis to rate each ear individually for tinnitus.  A careful 
review of the rating schedule shows that 38 C.F.R. § 4.85 
(prior to June 10, 1999) and the revisions made effective 
from June 10, 1999 as contained in 38 C.F.R. §§  4.85, 4.86 
(2001), are very specific in their language and construction 
in stating that each ear is to be evaluated individually with 
respect to determining disability due to hearing loss.  These 
aforementioned sections of the rating schedule make no 
provision, however, for evaluating tinnitus by rating each 
affected ear individually.  The Diagnostic Code for 
evaluating tinnitus is specifically contained in a separate 
section, 38 C.F.R. § 4.87a (prior to June 10, 1999) and, 
after June 10, 1999, in 38 C.F.R. § 4.87 (2001), which 
addresses diseases of the ear other than hearing loss (i.e., 
otitis media, mastoiditis, choleastoma, otosclerosis, 
peripheral vestibular disorders, Meniere's syndrome, loss of 
auricle, neoplasms of the ear, otitis externa, perforation of 
the tympanic membrane and recurrent tinnitus).  The schedule 
makes specific provision to rate only one particular ear 
disability, loss of auricle, on the basis of whether it is a 
unilateral or bilateral condition.  Otherwise, the schedule 
makes no distinction between rating non-hearing loss 
disabilities of the ear such as tinnitus as a bilateral or 
unilateral condition.  A 10 percent rating evidently applies 
to a diagnosis of recurrent tinnitus itself, whether or not 
it affects one ear or both.  We have reviewed the language of 
the rating schedule in the context of all the relevant 
sections of the regulations which pertain to rating 
disabilities of the ear for hearing loss and for disease 
unrelated to hearing loss.  We find that the absence of 
specific language providing for rating each ear individually 
for tinnitus is not an ambiguity in its construction nor is 
it an oversight on part of the authors of the regulations but 
rather it is an expression of their intention.  The authors 
of the regulations clearly had knowledge of how to draft a 
rating schedule for evaluating disabilities which affected 
paired organs and it is evident that they intentionally 
elected to have tinnitus rated irrespective of whether it 
affected one or both ears, otherwise they would have made 
special provisions for evaluating this disability as a 
unilateral or bilateral condition.  Therefore, we reject the 
veteran's contention that a 10 percent rating should be 
assigned for each ear and then the two ratings combined when 
evaluating his service-connected bilateral tinnitus.  

The veteran's service-connected tinnitus is currently 
evaluated as 10 percent disabling dating back to the date of 
his original claim on January 30, 1997.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Since no higher schedular 
evaluation is assignable, the veteran's claim for an 
increased rating for tinnitus is denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



		
	NANCY RIPPEL
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

